In re Guillory, Christopher; — -Defendants); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “E”, No. 5708-93; to the Court of Appeal, Third Circuit, No. CR95-0480.
Granted in part. Judgment of the trial court denying the motion to suppress statements made during the arraignment is reversed and set aside. Any inculpatory statements made by defendant during the arraignment are suppressed. La.Code Evid. Art. 410(A)(3). Otherwise denied. Case remanded to the trial court for further proceedings.
DENNIS, J., not on panel.